             Case 3:19-bk-02161-JAF         Doc 9     Filed 06/18/19     Page 1 of 15



                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

 IN RE:                                                               CASE NO.: 3:19-bk-02161-JAF
                                                                                      CHAPTER 7
 Columbus Calvin Watts, Jr,
          Debtor,
 Erica Lynn Watts,
        Joint Debtor.
 _________________________________/

                    MOTION FOR RELIEF FROM AUTOMATIC STAY
                        (Final Judgment of Foreclosure Obtained)

                                  NOTICE OF OPPORTUNITY TO
                               OBJECT AND REQUEST FOR HEARING

           Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this
           paper without further notice or hearing unless a party in interest files a response
           within twenty one (21) days from the date set forth on the attached proof of service,
           plus an additional three days for service if any party was served by U.S. Mail.

           If you object to the relief requested in this paper, you must file a response with the
           Clerk of the Court at Bryan Simpson United States Courthouse, 300 N. Hogan
           Street, Suite 3-150, Jacksonville, Florida 32202-4267and serve a copy on the
           movant’s attorney, Attorney for Secured Creditor, at Robertson, Anschutz &
           Schneid, PL, 6409 Congress Ave., Suite 100, Boca Raton, FL 33487, and any other
           appropriate persons within the time allowed. If you file and serve a response within
           the time permitted, the Court will either schedule and notify you of a hearing, or
           consider the response and grant or deny the relief requested without a hearing.

           If you do not file a response within the time permitted, the Court will consider that
           you do not oppose the relief requested in the paper, will proceed to consider the
           paper without further notice or hearing, and may grant the relief requested.


       Secured Creditor, Nationstar Mortgage LLC d/b/a Mr. Cooper, by and through the

undersigned counsel, hereby moves this Court, pursuant to 11 U.S.C. § 362(d), for a modification

of the automatic stay provisions for cause, and, in support thereof, states the following:

   1. Debtor(s), Columbus Calvin Watts, Jr and Erica Lynn Watts, filed a voluntary petition


                                                                                       3:19-bk-02161-JAF
                                                                                               17-074668
                                                                                                    MFR
                                                                                                  Page #1
         Case 3:19-bk-02161-JAF        Doc 9     Filed 06/18/19      Page 2 of 15



   pursuant to Chapter 7 of the United States Bankruptcy Code on June 6, 2019.

2. Jurisdiction of this cause is granted to the Bankruptcy Court pursuant to 28 U.S.C.

   § 1334, 11 U.S.C. § 362(d), Fed. R. Bankr. P. 4001(a), and all other applicable rules and

   statutes affecting the jurisdiction of the Bankruptcy Courts generally.

3. Secured Creditor hereby waives the requirements of 11 U.S.C. § 362(e). The automatic

   stay of any act against property of the estate under § 362(a) shall continue until this Court

   orders or the stay is otherwise terminated by operation of law.

4. Secured Creditor filed a foreclosure complaint against the Debtor(s) on August 31, 2017

   in the Circuit Court for the Fifth Judicial Circuit in and for Marion County, Case

   Number: 42-2017-CA-001666, due to the default under the terms of the Note and

   Mortgage securing Secured Creditor’s interest in certain real property legally described

   as:

   LOT 10, BLOCK 412, SILVER SPRINGS SHORES UNIT NO. 21, ACCORDING
   TO THE MAP OR PLAT THEREOF, AS RECORDED IN PLAT BOOK J,
   PAGE(S) 169, OF THE PUBLIC RECORDS OF MARION COUNTY, FLORIDA.
   This property is located at the street address of: 6303 Pecan Crse, Ocala, Florida 34472.

5. A Final Judgment of Foreclosure (“Judgment”) was entered against the Debtor(s) on

   February 7, 2019, in the amount of $169,170.83. A true and accurate copy of the

   Judgment attached hereto as Exhibit “A.” The Judgment has not been satisfied by the

   Debtor(s).

6. The appraised value of the property is $104,756.00. See Exhibit “B” which is attached

   hereto and permissible as a property valuation under Fed. R. Evid. 803(8).

7. Based upon the Debtor(s)’ schedules, the property is claimed as non-exempt and is being


                                                                                  3:19-bk-02161-JAF
                                                                                          17-074668
                                                                                               MFR
                                                                                             Page #2
        Case 3:19-bk-02161-JAF          Doc 9    Filed 06/18/19     Page 3 of 15



   surrendered. The Trustee has not abandoned the property.

8. Secured Creditor’s security interest in the subject property is being significantly

   jeopardized by Debtor(s)’ failure to comply with the terms of the subject loan documents

   while Secured Creditor is prohibited from pursuing lawful remedies to protect such

   interest. Secured Creditor has no protection against the erosion of its collateral position

   and no other form of adequate protection is provided.

9. If Secured Creditor is not permitted to enforce its security interest in the collateral or be

   provided with adequate protection, it will suffer irreparable injury, loss, and damage.

10. Secured Creditor respectfully requests the Court grant it relief from the Automatic Stay in

   this cause pursuant to §362(d)(1) of the Bankruptcy Code, for cause, namely the lack of

   adequate protection to Secured Creditor for its interest in the above stated collateral. The

   value of the collateral is insufficient in and of itself to provide adequate protection which

   the Bankruptcy Code requires to be provided to the Secured Creditor. Secured Creditor

   additionally seeks relief from the Automatic Stay pursuant to §362(d)(2) of the

   Bankruptcy Code, as the collateral is unnecessary to an effective reorganization of the

   Debtor’s assets.

11. Secured Creditor has incurred court costs and attorney’s fees in this proceeding and will

   incur additional fees, costs and expenses in foreclosing the Mortgage and in preserving

   and protecting the property, all of which additional sums are secured by the lien of the

   mortgage. Secured Creditor seeks an award of its reasonable attorneys’ fees and costs, or

   alternatively, leave to seek recovery of its reasonable attorneys’ fees and costs in any



                                                                                  3:19-bk-02161-JAF
                                                                                          17-074668
                                                                                               MFR
                                                                                             Page #3
            Case 3:19-bk-02161-JAF         Doc 9    Filed 06/18/19        Page 4 of 15



       pending or subsequent foreclosure proceeding.

   12. A Proposed Order accompanies this Motion. See Exhibit “C” attached hereto.

       WHEREFORE, Secured Creditor, prays this Honorable Court enter an order modifying

the automatic stay under 11 U.S.C. § 362(d) to permit Secured Creditor to take any and all steps

necessary to exercise any and all rights it may have in the collateral described herein, to gain

possession of said collateral, to waive the 14-day stay imposed by Fed.R.Bankr.P. 4001(a)(3), to

seek recovery of its reasonable attorneys’ fees and costs incurred in this proceeding, and to any

such further relief as this Honorable Court deems just and appropriate.

Date: June 18, 2019

                                             ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                             Attorney for Secured Creditor
                                             6409 Congress Ave., Suite 100
                                             Boca Raton, FL 33487
                                             Telephone: 561-241-6901
                                             Facsimile: 561-241-1969

                                             By: /s/ Nathalie Rodriguez_______________
                                             Nathalie Rodriguez, Esquire
                                             Florida Bar Number: 125114
                                             Email: nrodriguez@rasflaw.com




                                                                                     3:19-bk-02161-JAF
                                                                                             17-074668
                                                                                                  MFR
                                                                                                Page #4
           Case 3:19-bk-02161-JAF        Doc 9    Filed 06/18/19    Page 5 of 15



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 18, 2019, I electronically filed the foregoing with

the Clerk of Court by using the CM/ECF system, and a true and correct copy has been served via

CM/ECF or United States Mail to the following parties:

Columbus Calvin Watts, Jr
6303 Pecan Course
Ocala, FL 34472

Erica Lynn Watts
6303 Pecan Course
Ocala, FL 34472

Damien Aranguren
Justin McMurray, P.A.
118 West Fort King Street
Ocala, FL 34471

Gregory L. Atwater
P.O. Box 1865
Orange Park, FL 32067

United States Trustee - JAX 13/7
Office of the United States Trustee
George C Young Federal Building
400 West Washington Street, Suite 1100
Orlando, FL 32801

                                           ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                           Attorney for Secured Creditor
                                           6409 Congress Ave., Suite 100
                                           Boca Raton, FL 33487
                                           Telephone: 561-241-6901
                                           Facsimile: 561-241-1969

                                           By: /s/ Nathalie Rodriguez_______________
                                           Nathalie Rodriguez, Esquire
                                           Florida Bar Number: 125114
                                           Email: nrodriguez@rasflaw.com


                                                                                 3:19-bk-02161-JAF
                                                                                         17-074668
                                                                                              MFR
                                                                                            Page #5
Case 3:19-bk-02161-JAF   Doc 9   Filed 06/18/19   Page 6 of 15




                  EXHIBIT “A”
Case 3:19-bk-02161-JAF   Doc 9   Filed 06/18/19   Page 7 of 15
Case 3:19-bk-02161-JAF   Doc 9   Filed 06/18/19   Page 8 of 15
Case 3:19-bk-02161-JAF   Doc 9   Filed 06/18/19   Page 9 of 15
Case 3:19-bk-02161-JAF   Doc 9   Filed 06/18/19   Page 10 of 15
Case 3:19-bk-02161-JAF   Doc 9   Filed 06/18/19   Page 11 of 15




                   EXHIBIT “B”
012314526                                   Case 3:19-bk-02161-JAF                7899
                                                                                Doc       9Filed
                                                                                             8
                                                                                                 06/18/19   Page 12 of 15


       +7),-8( - ) .
       7
       .
         8 9  .
       .
       $52)/4$, 0-1-(2*##323, 45*$46*0787*55(45*$46*0787**0
                                                                                     4526
                                                                                     FG9.HI                                               JK::=LM.NO.PQ.ERACRSTAU
                                                                               9:PV=:M?.HLQP:<NM;PL
                                                                                                                                                      FjXjIj[j.
     WGIIX.JYZ[F\[X.JGZ]H^._`.                                                 INf=O.R.GOO=OO<=LMO@..                                                   9J@.TA
     WGIIX.a`HJG.Z..                                                               FNV.Hg@.Sbb                                                       Gk:=O@.jSb..
     EbTb.9aJG^.J`Xa.                                                             F;hhNi=@.UTTA.
     YJGZG.cZ.bBBCSdeCTe                                                                                                                                        .
                                                                                                                                X;MKO@.EbTb.9aJG^.J`Xa.YJGZG
                                                      lmnnopqrstumoafv.JPrwxyr
                                                                          ~=O@
                                                                               z{t|ut}uo.
                                                                      ;OMP:?.PQ.GOO=OO=~.]NhK=O
     .
     otn                   tprmvq         m|u|p       |vrstumo             qmvq               zvvovvorstu      oq|pv              ytt}uorstu
     STAe                      ETTT          UDTED          bEUA             ATBCDE                  ATBCDE               T                ATBCDE
     STAC                      DSTT          USEAe          bUSb             ATACBA                  ATACBA               T                ATACBA
     STAE                      BbTT          eCDSb          BAET              UDUeb                   UTTED               T                 UTTED
                                                                       9:PV=:M?.I:NLOQ=:.;OMP:?
     .
     to           tqo          pvqnmopq                                       lo                                        s                 n|o
     EBAERACDU          TERSTAE       TC.WG``G^I                                      B.]dG99`GHXa`X.Y9H^HY^                       H                 ABBTTT
     EbDARTCST          TSRSTAE       TE.X9aJHGZ.WG``G^I                              S.]dXGZaX.]a`HcHJGIHY^                      [ H                  CbTTT
     ESUDRATUA          TeRSTAB       DC.I`G^Xca`.c`YF.\G^>                            T                                           [ H                     ATT
     ETeDRAASC          TeRSTAB       DE.I`G^Xca`.IY.\G^>                              T                                           [ H                  ETTTT
     DbACRTBbD          TSRSTAT       TD.[HI.JZGHF                                    C.9Y`IHY^[^g.H^I                            [ H                     ATT
     bAeURABeT          TERSTTS       TC.WG``G^I                                      C.9Y`IHY^[^g.H^I                            [ H                     ATT
     SDCCRATCA          AARAUUe       TE.X9aJHGZ.WG``G^I                              S.]dXGZaX.]a`HcHJGIHY^                       H                  DDTTT
     SDDCRTbCE          TURAUUe       bA.Ja`I.IZ                                       T                                           [ H                     ATT
     AeCARTDTU          TURAUUS       TC.WG``G^I                                      U.[^]a`HcHag                                [ ]                  AATTT
     ACTDRSTED          TBRAUUT       TC.WG``G^I                                      U.[^]a`HcHag                                [ ]                   ETTT
                                                                         9:PV=:M?.g=Ok:;VM;PL
     .
     XaJ.bA.IW9.AD.̀a.Sb.
     9ZGI.\YY>._.9Ga.AEU.
     XHZ]a`.X9`H^X.XY`aX.[^HI.SA.
     \Z>.BAS.ZYI.AT.
     .
                                                                                                                                                                    21*
Case 3:19-bk-02161-JAF   Doc 9   Filed 06/18/19   Page 13 of 15




                  EXHIBIT “C”
           Case 3:19-bk-02161-JAF        Doc 9     Filed 06/18/19    Page 14 of 15




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION
                               www.flmb.uscourts.gov

 IN RE:                                                         CASE NO.: 3:19-bk-02161-JAF
                                                                                CHAPTER 7
 Columbus Calvin Watts, Jr,
        Debtor,
 Erica Lynn Watts,
       Joint Debtor.
 _________________________________/


             ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY

       THIS CASE came on consideration without a hearing on Nationstar Mortgage LLC d/b/a
Mr. Cooper’s (“Secured Creditor”) Motion for Relief from Stay (Docket No. ___).                 No
appropriate response has been filed in accordance with Local Rule 2002-4. Accordingly, it is:

       ORDERED:
   1. Secured Creditor’s Motion for Relief from Automatic Stay is GRANTED.


                                               1
           Case 3:19-bk-02161-JAF         Doc 9     Filed 06/18/19    Page 15 of 15



   2. The automatic stay imposed by 11 U.S.C. § 362 is terminated as to the Secured Creditor’s
       interest in the following property located at 6303 Pecan Crse, Ocala, Florida 34472 in
       Marion County, Florida, and legally described as:
       LOT 10, BLOCK 412, SILVER SPRINGS SHORES UNIT NO. 21, ACCORDING TO
       THE MAP OR PLAT THEREOF, AS RECORDED IN PLAT BOOK J, PAGE(S) 169,
       OF THE PUBLIC RECORDS OF MARION COUNTY, FLORIDA.

   3. The Order Granting Relief from Stay is entered for the sole purpose of allowing Secured
       Creditor to exercise any and all in rem remedies against the property described above.
       Secured Creditor shall not seek an in personam judgment against Debtor(s).
   4. Secured Creditor is further granted relief in order to contact the Debtor(s) by telephone or
       written correspondence in order to discuss the possibility of a forbearance agreement,
       loan modification, refinance agreement or loan workout/loss mitigation agreement.
   5. The Secured Creditor’s request to waive the 14-day stay period pursuant to Bankruptcy
       Rule 4001(a)(3) is granted.


                                              ###
Attorney, Nathalie Rodriguez, is directed to serve a copy of this order on interested parties and
file a proof of service within 3 days of entry of the order.




                                               2
